DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the paper filed September 22, 2021.  Claims 1, 4, and 8 have been amended.  Claims 9-20 have been cancelled.  Claims 21-32 are newly added.  Claims 1-8 and 21-32 are currently pending and under examination.
	
This application claims priority to U.S. Provisional Application No. 62/876007, filed July 19, 2019. 



Withdrawal of Objections/Rejections:


	The objection to claim 4, is withdrawn.

	The rejection of claim 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn.
The rejection of claims 1-8 under 35 U.S.C. 103 as being unpatentable over Nichols et al., in view of Retsina et al. (US 2011/0003352; Published 2011), is withdrawn.




New Rejections Necessitated by Amendment:

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation "the total weight" in line.  There is insufficient antecedent basis for this limitation in the claim.  No total weight of the purified sugar-rich stream is previously recited in the claims.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


Claims 1-7, 21-25, 27, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Nichols et al. (IDS; Bioabatement to Remove Inhibitors from Biomass-Derived Sugar Hydrolysates, Applied Biochemistry and Biotechnology, Vol. 121-124, (2005), pp. 379-390), in view of Retsina et al. (US 2017/0002387; Published 2017).  
With regard to claim 1, Nichols et al. teach a process for producing ethanol from corn stover in a bioreactor, the process including: pretreating corn stover, which is lignocellulosic biomass, to form a pretreatment effluent; forming a hydrolysate from the pretreatment effluent, wherein hydrolysis is done in the bioreactor, which is a hydrolysis system; the hydrolysate is inoculated with C. ligniaria NRRL30616 or another recited bioabatement strain, which are at least one toxin converting microorganism, to provide a purified sugar-rich stream, wherein purification using the microorganism is done in the bioreactor, which is a purification system; and producing ethanol, which is a hydrocarbon fuel, by combining the purified sugar-rich stream and Saccharomyces sp. LNH-ST, which is a sugar converting microorganism, in the bioreactor, which is a bioreactor configured to produce hydrocarbon fuels (Abs.; p. 381-382, Preparation of Corn Stover Hydrolysate; p. 382  Bioabatement of hydrolysate to Remove Inhibitory Compounds, and Simultaneous Saccharification and Fermentation; Table. 1).
Nichols et al. do not teach the step of separating lignin from the hydrolysate, or that E. coli is introduced into the purified sugar-rich stream to produce the hydrocarbon fuel. 
Retsina et al. teach a process for producing ethanol and other hydrocarbon fuels from lignocellulosic biomass in a bioreactor, the process including: pretreating lignocellulosic biomass to form a pretreatment effluent; forming a hydrolysate from the pretreatment effluent in a E. coli, to produce hydrocarbon fuels, in a bioreactor configured to produce hydrocarbon fuels; wherein fermentation inhibitors are removed and/or neutralized from the hydrolysate (Abs.; Fig. 1; Para. 24, 28, 50-52, 140).  The separated lignin can be utilized as a salable product, including as a solid fuel, as an oxygenated component in liquid fuels, to produce polymeric materials, and to provide a lignosulfonate product (Para. 140-141). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Nichols et al. and Retsina et al., because both teach a process for producing hydrocarbon fuels including ethanol from lignocellulosic biomass in a bioreactor, the process including: pretreating lignocellulosic biomass to form a pretreatment effluent; forming a hydrolysate from the pretreatment effluent in a hydrolysis system; and producing ethanol, which is a hydrocarbon fuel, by combining the sugar-rich stream and a sugar converting microorganism in a bioreactor configured to produce hydrocarbon fuels; wherein fermentation inhibitors are removed and/or neutralized from the hydrolysate.  
The step of separating lignin from the hydrolysate in a lignin separation system, which provides a lignin-rich stream and a sugar-rich stream, is known in the art as taught by Retsina et al.  One would have been motivated to utilize a lignin separation step as taught by Retsina et al. in the method of Nichols et al., because Nichols et al. also utilizes lignocellulosic biomass, and thus lignin would similarly be present in the hydrolysate.  Removal of lignin as taught by Retsina et al. would have been expected to predictably improve the method of Nichols et al. by providing a hydrolysate with less material that cannot be converted to ethanol, as well as improving the 
Additionally, the use of E. coli to produce a hydrocarbon fuel is known in the art as taught by Retsina et al.  The use of E. coli as taught by Retsina et al. in the method of Nichols et al. amounts to the simple substitution of one hydrocarbon fuel producing microorganism for another.  Such substitution would have been expected to predictably and successfully provide for the production of additional hydrocarbon fuels, thus rendering the method of Nichols et al. more efficient and cost effective.    
With regard to claim 2, Nichols et al. teach that the hydrolysate is inoculated with C. ligniaria NRRL30616 or another recited bioabatement strain, which are at least one toxin converting microorganism, to provide a purified sugar-rich stream (Table 1; p. 382  Bioabatement of hydrolysate to Remove Inhibitory Compounds).  As the bioabatement strain cannot be separated from its properties, subcellular material comprising an enzyme from the C. ligniaria NRRL30616 or other recited bioabatement strain, would be present during bioabatement of the toxins.  
With regard to claim 3, Nichols et al. teach that the hydrolysate is inoculated with the toxin converting microorganism (p. 382 Bioabatement of hydrolysate to Remove Inhibitory Compounds).  While it is not specifically taught that the purification system comprises a biofilm comprising the toxin converting microorganism, it would have been obvious to one of ordinary skill in the art to select from incubating the microorganism with the hydrolysate in either an unattached or an attached (biofilm) arrangement.  The use of the toxin converting microorganisms in the form of a biofilm amounts to the simple substitution of one known 
With regard to claims 4 and 5, Nichols et al. further teach that utilized strains can grow on, and thus remove, furfural, HMF, levulinic acid, and p-hydroxybenzaldehyde (Table 2; Fig. 1).  It is noted that applicant does not claim the use of any specific strain of toxin converting microorganism(s), as such, any strain of toxin converting microorganism, including those taught by Nichols et al., are interpreted as being capable of providing the result of removing about 40 wt% to about 60 wt% of carboxylic acids and furan compounds from the sugar-rich stream during the purification step.  Further, as the combined methods of Nichols et al. and Retsina et al. render obvious the method as claimed, the result of removing about 40 wt% to about 60 wt% of carboxylic acids and furan compounds from the sugar-rich stream during the purification step, would naturally flow from performance of the method as rendered obvious.  
With regard to claims 6 and 7, Nichols et al. teach that solids are removed from the hydrolysate (p. 381-382, Preparation of Corn Stover Hydrolysate), which would concentration the sugar-rich stream.  Additionally, Retsina et al. teach that the sugar-rich stream is concentrated, including to a solid content of about 40 wt%, 45 wt%, 50 wt%, 55 wt%, and 60 wt% (Para. 121, 125).  As such, it would have been obvious to one of ordinary skill in the art to concentration the sugar-rich stream to a concentration as expressly recited by Retsina et al., when practicing the combined method of Nichols et al. and Retsina et al.
Further, it would have been routine for one of ordinary skill in the art to determine the appropriate amount to concentrate the sugars in the sugar-rich stream to provide the highest yield of the desired hydrocarbon fuel during fermentation.  Additionally, please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the sugar concentration of the sugar-rich stream or purified sugar-rich stream, including to 40 wt% to 60 wt%, to result in the presence of a sugar concentration effective for providing the greatest hydrocarbon fuel yield when practicing the combined method of Nichols et al. and Retsina et al.
With regard to claim 21, Retsina et al. further teach that liquid, including water, is introduced to separate lignin by washing (Para. 115-116).  As Retsina et al. teach that recycle streams may be used to wash the solids during lignin separation, it would have been obvious to one of ordinary skill in the art utilize waste water that has been recycled to render the waste water appropriate for use in washing.  As Retsina et al. do not indicate that any part of the method is performed under anaerobic conditions, the system utilized to recycle the waste water is deemed to be aerobic.  
With regard to claim 22, while it is not specifically taught by Nichols et al. or Retsina et al. that the moisture content of the lignin-rich stream is about 20 wt% to about 40 wt%, Retsina et al. further teach that liquid may be evaporated from the lignin-rich stream, including to produce a solid lignin product (Para. 140-141).  It would have been routine for one of ordinary skill in the art to determine the appropriate amount to concentrate the lignin in the lignin-rich stream to provide a suitable moisture content to result in lignin appropriately processed for the desired end use.  Additionally, please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the moisture content of the lignin-rich stream, including to about 40 wt% to about 60 wt%, to result in lignin appropriately processed for the desired end use when practicing the combined method of Nichols et al. and Retsina et al.
With regard to claims 23 and 24, while it is not specifically taught by Nichols et al. and Retsina et al. that the lignin-rich stream is introduced to a steam generator to produce steam, or to an expander comprising an electrical generator, Retsina et al. further teach that steam is utilized for purification of solutes by distillation (Para. 55), and produced lignin is utilized as a fuel, and burned for fuel value, wherein lignin has a similar energy content to coal (Para. 141).  As such, it would have been obvious to one of ordinary skill in the art to utilized the lignin produced by the combined method of Nichols et al. and Retsina et al. to provide the steam utilized by Retsina et al. for distillation, as well as to produce at least a portion of the electricity required to perform the method.  Such utilization of the produced lignin would have been expected to predictably improve the combined method of Nichols et al. and Retsina et al. by reducing waste products, as well as rendering the method more efficient and cost effective.  
With regard to claims 25 and 29, Nichols et al. teach that purification includes the use of C. ligniaria NRRL30616, which is at least one toxin converting microorganism, to selectively degrade HMF and furfural (Discussion, p. 387, Last Para. to p. 388, Para. 1), where the furan content is reduced to 0.02mM furfural and 0.38mM HMF (Fig. 2-3; Table 3), which is fully encompassed within about 500 ppm or less.
With regard to claim 27, Retsina et al. teach that the E. coli is a genetically modified strain of E. coli (Par. 51).  
claims 30 and 31, Retsina et al. teach introducing alcohol into the bioreactor, where the alcohol content is between 10% and 80%, including at least 10% (Para. 49, 103), which is deemed to be encompassed within about 1wt% to about 10wt% based on the total weight of the purified sugar-rich stream.


Claims 1 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Nichols et al. and Retsina et al., as applied to claim 1 above, and further in view of Wierckx et al. (Isolation and characterization of Cupriavidus basilensis HMF14 for biological removal of inhibitors from lignocellulosic hydrolysate, Microbial Biotechnology, 3(3), (2010), pp. 336-343).
The teachings of Nichols et al. and Retsina et al. as applied to claim 1 have been set forth above.
With regard to claim 26, while Nichols et al. teach toxin converting microorganisms used to remove furans, Nichols et al. and Retsina et al. do not specifically teach that the toxin converting microorganism is Cupriavidus basilensis, Pseudomonas putida, or combinations thereof.  
Wierckx et al. teach the use of Cupriavidus basilensis HMF14 to detoxify lignocellulosic hydrolysates, where the Cupriavidus basilensis HMF14 completely removes inhibitors including furfural and HMF, while leaving glucose, xylose, and arabinose intact in the hydrolysate (Abs.).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Nichols et al. and Retsina et al. with Wierckx et al., because all teach the removal of toxins including furfural and HMF from hydrolysate, and Nichols et al. and Wierckx et al. teach the use of toxin converting microorganisms to remove the furans from hydrolysate.  The use of Cupriavidus basilensis to completely remove inhibitors, including furfural and HMF, from lignocellulosic biomass-derived hydrolysate is known in the art as taught by Wierckx et al.
The use of Cupriavidus basilensis HMF14 as taught by Wierckx et al. in the combined method of Nichols et al. and Retsina et al. amounts to the simple substitution of one toxin converting microorganism for another.  Such substitution would have been expected to predictably and successfully provide for the complete removal of inhibitors including furfural and HMF from the hydrolysate, while not reducing the amount of sugars present in the hydrolysate, thus rendering the combined method more efficient and cost effective.    


Claims 1, 8, 28, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Nichols et al. and Retsina et al., as applied to claim 1 above, and further in view of Runckel (WO 2015/026660, Published 2015).
The teachings of Nichols et al. and Retsina et al. as applied to claim 1 have been set forth above.
With regard to claims 8, 28, and 32, Nichols et al. teach a process for producing ethanol from corn stover in a bioreactor, the process including: pretreating corn stover, which is lignocellulosic biomass, to form a pretreatment effluent; forming a hydrolysate from the pretreatment effluent, wherein hydrolysis is done in the bioreactor, which is a hydrolysis system; the hydrolysate is inoculated with C. ligniaria NRRL30616 or another recited bioabatement strain, which are at least one toxin converting microorganism, to provide a purified sugar-rich stream, wherein purification using the microorganism is done in the bioreactor, which is a purification system; and producing ethanol, which is a hydrocarbon fuel, by combining the Saccharomyces sp. LNH-ST, which is a sugar converting microorganism, in the bioreactor, which is a bioreactor configured to produce hydrocarbon fuels (Abs.; p. 381-382, Preparation of Corn Stover Hydrolysate; p. 382  Bioabatement of hydrolysate to Remove Inhibitory Compounds, and Simultaneous Saccharification and Fermentation; Table. 1).
Nichols et al. do not teach the step of separating lignin from the hydrolysate, or that E. coli is introduced into the purified sugar-rich stream to produce the hydrocarbon fuel. 
Retsina et al. teach a process for producing ethanol and other hydrocarbon fuels from lignocellulosic biomass in a bioreactor, the process including: pretreating lignocellulosic biomass to form a pretreatment effluent; forming a hydrolysate from the pretreatment effluent in a hydrolysis system; separating lignin from the hydrolysate in a lignin separation system, which provides a lignin-rich stream and a sugar-rich stream; and combining the sugar-rich stream and a microorganism, including E. coli, including genetically modified E. coli, to produce hydrocarbon fuels, in a bioreactor configured to produce hydrocarbon fuels; wherein fermentation inhibitors are removed and/or neutralized from the hydrolysate (Abs.; Fig. 1; Para. 24, 28, 50-52, 140).  The separated lignin can be utilized as a salable product, including as a solid fuel, as an oxygenated component in liquid fuels, to produce polymeric materials, and a lignosulfonate product (Para. 140-141). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Nichols et al. and Retsina et al., because both teach a process for producing hydrocarbon fuels including ethanol from lignocellulosic biomass in a bioreactor, the process including: pretreating lignocellulosic biomass to form a pretreatment effluent; forming a hydrolysate from the pretreatment effluent in a hydrolysis system; and producing ethanol, which is a hydrocarbon fuel, 
The step of separating lignin from the hydrolysate in a lignin separation system, which provides a lignin-rich stream and a sugar-rich stream, is known in the art as taught by Retsina et al.  One would have been motivated to utilize a lignin separation step as taught by Retsina et al. in the method of Nichols et al., because Nichols et al. also utilizes lignocellulosic biomass, and thus lignin would similarly be present in the hydrolysate.  Removal of lignin as taught by Retsina et al. would have been expected to predictably improve the method of Nichols et al. by providing a hydrolysate with less material that cannot be converted to ethanol, as well as improving the efficiency and cost effectiveness of the process, as the separated lignin can be dried and utilized as a saleable byproduct, or for energy production.  
Additionally, the use of E. coli to produce a hydrocarbon fuel is known in the art as taught by Retsina et al.  The use of E. coli as taught by Retsina et al. in the method of Nichols et al. amounts to the simple substitution of one hydrocarbon fuel producing microorganism for another.  Such substitution would have been expected to predictably and successfully provide for the production of additional hydrocarbon fuels, thus rendering the method of Nichols et al. more efficient and cost effective.    
Nichols et al. and Retsina et al. do not teach that the E. coli is configured to form fatty acid, and transesterify the fatty acid to form one or more fatty acid esters, wherein the recovered hydrocarbon fuel comprises the fatty acid ester.
Runckel teaches a method for increasing production of fermentation products from lignocellulosic biomass, including by the use of genetically modified E. coli configured to 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Nichols et al. and Retsina et al. with Runckel, because all teach a process for producing hydrocarbon fuels including ethanol from lignocellulosic biomass in a bioreactor, and Retsina et al. and Runckel teach the use of E. coli, including genetically modified E. coli, to produce fermentation products.  The use of genetically modified E. coli to produce fatty acids and fatty acid esters is known in the art as taught by Runckel.  The use of E. coli as taught by Runckel in the combined method of Nichols et al. and Retsina et al. amounts to the simple substitution of one hydrocarbon fuel-producing strain of genetically modified E. coli for another.  Such substitution would have been expected to predictably and successfully provide for the production and recovery of additional hydrocarbon fuels, including fatty acid esters, thus rendering the combined method of Nichols et al. and Retsina et al. more efficient and cost effective.    


Response to Arguments


	

Conclusion

No claims are allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653